     Case 2:20-cv-02318-RSWL-SK Document 13 Filed 06/17/20 Page 1 of 2 Page ID #:45




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
 3
      101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 4    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 5    scalequalaccess@yahoo.com
 6    Attorneys for Plaintiff,
      KENNETH DAVIDSON
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11    KENNETH DAVIDSON,                                  Case No.: 2:20-cv-02318 RSWL (SKx)
12                 Plaintiff,                            PLAINTIFF’S RESPONSE TO ORDER
                                                         TO SHOW CAUSE RE: DISMISSAL
13          vs.                                          FOR LACK OF PROSECUTION
14
15    BRINKER RESTAURANT
16    CORPORATION D/B/A CHILI’S GRILL
      & BAR #28; HUNTINGTON OAK
17
      DELAWARE PARTNERS, LLC,
18                 Defendants.
19
20
21
22
23
24
25          Kenneth Davidson (“Plaintiff”) hereby files Plaintiff’s response to this Court’s
26    Order to Show Cause “why this action should not be dismissed for lack of prosecution,”
27    due to the lack of filing of proof of service and respectfully state as follows:
28    \\
      \\

                                 Plaintiff’s Response to Order to Show Cause - 1
     Case 2:20-cv-02318-RSWL-SK Document 13 Filed 06/17/20 Page 2 of 2 Page ID #:46




 1          1.     This case was filed on March 10, 2020.
 2          2.     Sometime in mid-April of 2020, Eve Tilley-Coulson, Esq. contacted
 3    Plaintiff’s counsel introducing herself as counsel to Defendant Brinker Restaurant
 4    Corporation in this matter. Defendant’s counsel stated that Defendant Brinker Restaurant
 5    Corporation would attempt to resolve the entire action globally. Plaintiff promised
 6    Defendant that Plaintiff would not file a proof of service and request for entry of default
 7    onto any defendant in this action.
 8          3.     Plaintiff and Defendants expect to resolve this matter within one (1) month
 9    from now.
10          4.     On June 11, 2020, the Court entered the Order to Show Cause.
11          WHEREFORE, Plaintiff respectfully requests that the Court refrain from
12    dismissing this action and provide at least one (1) month to settle this matter, and if not,
13    then for Defendants to file responsive pleading, if necessary.
14
15    Dated: June 17, 2020                     SO. CAL. EQUAL ACCESS GROUP
16
17                                             By:    _/s/ Jason J. Kim _______________
                                                      Jason J. Kim, Esq.
18                                                    Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28




                               Plaintiff’s Response to Order to Show Cause - 2
